Name: Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Community's financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC
 Type: Regulation
 Subject Matter: EU finance; NA;  research and intellectual property;  health
 Date Published: nan

 Avis juridique important|32004R0156Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Community's financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC Official Journal L 027 , 30/01/2004 P. 0005 - 0014Commission Regulation (EC) No 156/2004of 29 January 2004on the Community's financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Article 28(2) thereof,Whereas:(1) The eligibility criteria for the expenditure of the Community reference laboratories receiving financial assistance pursuant to Article 28 of Decision 90/424/EEC and the procedures for the submission of expenditure and the conduct of audits were set out in Commission Regulation (EC) No 324/2003(2).(2) Community reference laboratories (laboratories) carry out duties and requirements laid down in Community veterinary legislation in order to assist the Community(3) The level of the annual Community financial assistance (financial assistance) for the operation of certain laboratories is decided upon each year by specific decisions in the field of veterinary public health, animal health and residues.(4) The costs related to missions carried out by staff of the laboratories has currently to be financed by the laboratories from the beneficiary's overheads up to 7 % of total eligible costs for the action.(5) Since those missions account for a growing proportion of the beneficiary's overheads and since certain mission expenses may be covered on the basis of a standard rate per day, a separate chapter should be created within the annual eligible expenditure of each laboratory.(6) The costs and benefits of the workshops being considered, it is appropriate to restrict the number of eligible participants in workshops, of which only one should be invited per Member State. Derogations from that rule should be decided in duly justified cases and within the financial assistance granted for the organisation of the workshop.(7) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Council Regulation (EC) No 2799/98 establishing agrimonetary arrangements for the euro(3).(8) Rules should be laid down to harmonise the presentation of the provisional budget for laboratory expenditure in respect of activities carried out pursuant to Community veterinary legislation.(9) Since a number of changes are to be made to Regulation (EC) No 324/2003, that Regulation should be replaced in the interest of clarity.(10) A sound financial management justifies the application of the eligibility rules from the beginning of 2004 for the establishment of the eligible expenditures incurred during that year.(11) For financial control purposes, Articles 8 and 9 of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy are applicable(4).(12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Provisional budgetThe Community reference laboratories (laboratories) shall present before 1 October of each calendar year "n" the provisional budget for laboratory expenditure in respect of Community activities for the calendar year "n+1".The laboratories shall provide the provisional budget in computerised form in accordance with Annex I.Article 2Eligibility rulesWithin the limits of the annual Community financial assistance granted to the laboratories, the eligibility rules set out in Annex II shall apply to expenditure linked to staff, capital equipment, consumables, shipment of samples for the comparative tests, missions and overheads.Article 3Payment of financial assistance for the operation of laboratoriesProvided that the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information to the Commission within the time limits laid down in this Article, the financial assistance for the operation of the laboratory shall be paid as follows:(a) a pre-financing of 70 % of the total amount may be paid at the request of the beneficiary;(b) the balance shall be paid following presentation by the beneficiary of(i) a financial report certified by the director of the laboratory,(ii) supporting documents for the comparative tests, and(iii) a technical report;(c) the certified financial report shall be submitted in accordance with Annex III and no later than 31 March of the year following the end of the period for which the financial assistance was granted;(d) when the time limit set out in point (c) is not respected, the financial assistance shall be reduced by 25 % on 1 May, 50 % on 1 June, 75 % on 1 July and 100 % on 1 September.Article 4Eligibility rules for workshops1. Within the limits of the financial assistance granted for the organisation of a workshop, the eligibility rules set out in Annex IV shall apply to expenditure for travel and daily allowances for a maximum of 30 participants in workshops, of which at least one shall be invited per Member State.2. Derogations from paragraph 1 may be decided in duly justified cases under the Decision on the annual Community financial assistance for the operation of certain laboratories.Article 5Payment of Community financial assistance for the organisation of workshopsProvided that the workshop has been efficiently organised and that all the necessary information is supplied to the Commission by the beneficiary within the time limits laid down in this Article, the financial assistance for the organisation of workshops shall be paid as follows:(a) a pre-financing of 70 % at the request of the beneficiary within 60 days before the fixed date of the workshop;(b) the balance shall be paid after acceptance by the Commission of the supporting documents and of a technical report on the use of the financial assistance;(c) the supporting documents shall be submitted in accordance with Annex V and no later than three months after the workshop took place;(d) when the time limit set out in point (c) is not respected, the financial assistance shall be reduced by 25 % for a delay of one month in relation to the scheduled date of submission of the documents, 50 % for two months, 75 % for three months and 100 % for four months.Article 6Supporting documents1. The technical director of the laboratory shall keep a certified copy of the supporting documents, such as invoices, salary statements and attendance sheets, shipment of samples, missions.2. The beneficiary shall record the expenditure submitted to the Commission in its cost accounting system and keep all supporting documents for five years for audit purposes.The supporting documents, testifying to all the costs and hours spent as shown in the application for reimbursement, shall be sent to the Commission on request.Article 7Conversion rate for applications in national currencyThe conversion rate for applications submitted in national currency in month "n" shall be that of the10th day of month "n+1" or for the first preceding day for which a rate is quoted.Article 8AuditsThe Commission may carry out audits in accordance with Article 9 of Regulation (EC) No 1258/1999.Article 9RepealRegulation (EC) No 324/2003 is repealed.References to the repealed Regulation shall be construed as references to this Regulation.Article 10Entry into force and applicabilityThis Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 47, 21.2.2003, p. 14.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 160, 26.6.1999, p. 103.ANNEX I(Article 1)>PIC FILE= "L_2004027EN.000802.TIF">>PIC FILE= "L_2004027EN.000901.TIF">ANNEX II(Article 2)Eligibility rules applicable to expenditure linked to staff, capital equipment, consumables, shipment of samples for the comparative tests, missions and to overheads1. StaffCosts for staff, irrespective of status, are limited to actual wage costs effectively paid (remuneration, wages, social charges and pension costs) for scientific staff, post-graduates, technicians and administrative staff specifically allocated, entirely or in part, to Community tasks, as set out in the approved work programme.All staff working time dedicated to Community tasks must be recorded and certified on a basis of minimum 12 months and 1600 hours/year. This must be done at least once a month by the appointed project leader or a duly authorised senior member of the beneficiary's staff.2. Capital equipmentEquipment purchased, leased or rented may be charged as a direct cost. The reimbursable amount for leased or rented equipment may not exceed the amount at which the equipment could have been purchased for the duration of the test. Reimbursable costs are to be calculated as follows:>REFERENCE TO A GRAPHIC>A= period in months for which the equipment is to be used for the project, from the date of delivery. Eligibility shall be restricted to equipment actually paid for during the period covered by financial assistance.B= depreciation period of 60 months (36 months in the case of computer equipment costing less than EUR 25000).C= cost of equipment without VAT.D= percentage use of the equipment for the project.Non-recoverable VAT paid by the beneficiary is to be regarded as eligible expenditure.3. ConsumablesReimbursement is to be based on actual costs without VAT incurred during the period in question. The beneficiary must also indicate the percentage of the laboratory's total consumables budget accounted for by the different items.All other expenditure on administration, business travel other than missions under point 5 and secretarial services are considered to be covered by "overheads".4. Shipment of samples for comparative testsOn presentation of supporting documents, reimbursement is to be based on the actual costs without VAT of shipment of samples in connection with comparative tests.5. MissionsTravel and subsistence costs incurred by the staff of the laboratories for missions integrated in the approved work programme are to be reimbursed up to a maximum of EUR 5000. Subsistence and hotel costs shall not exceed the daily allowances and the ceilings for hotel costs applicable to Community staff.6. OverheadsA flat-rate contribution of 7 % of actual reimbursable costs based on all the direct costs listed above (items 1 to 5) is to be made automatically.ANNEX III>PIC FILE= "L_2004027EN.001102.TIF">>PIC FILE= "L_2004027EN.001201.TIF">ANNEX IV(Article 4)ELIGIBILITY RULES WORKSHOP1. Travel to the workshop venueEligible expenses for travel by train are those corresponding to a first-class ticket by the shortest route.Air travel reimbursement is based on economy class at the cheapest possible fare, taking account of the constraints of the journey. When the conditions of travel allow, reduced-rate fares (APEX, PEX, Excursion, etc.) are to be applied. However, if the journey is separated from a weekend by no more than 24 hours, additional daily subsistence allowances may be granted in order to qualify for a reduced-rate fare, provided this results in an overall saving (travel expenses + allowances).If participants use their private car instead of travelling by air and/or train, travel expenses are to be reimbursed on the basis of the first-class rail fare by the shortest route, excluding any supplements and applying the cheapest fare. If two or more persons use the same car, only the owner of the car is to be entitled to reimbursement of travel expenses. Parking costs or tolls incurred in using a private car are not to be refunded. Participants using their private car remain fully liable for any accidents to their car or caused by their car to third parties. The workshop organiser cannot under any circumstances accept any requests for compensation, irrespective of the reasons for which participants used their private car.Any negligence on the part of a participant (e.g. loss of vouchers), and its financial consequences, remains the participant's own responsibility.2. AllowancesThe following allowances applicable from 24 March 1999 (date of publication of Regulation (EC, ECSC, Euratom) No 620/1999, OJ L 78, 24.3.1999) are to be adjusted in line with the allowances in force on the date of the workshop. In justified cases, the daily allowance can be increased with the difference between the room cost (breakfast excluded) and 50 % of this daily allowance.>TABLE>ANNEX V>PIC FILE= "L_2004027EN.001402.TIF">